DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (7/18/2022) amended claims 1, 2, 8, 14 and 17.  
Amended claims 1 and 14 overcome prior rejections under 35 USC 112, which are hereby withdrawn.
Claims 1, 2, 5-10, 14, 17 and 18 are currently pending in this final office action.

Response to Arguments
Applicant's arguments filed 7/18/2022 re rejection of claims 1, 2, 5-10, 14, 17 and 18 under 35 USC 103 have been fully considered. As the claims have been amended, applicant is referred to the analysis below.  Regarding the Calvo reference, applicant makes reference to an interface (pg 11), however Examiner notes that this reference was cited only for the providing of a tip (claims 5, 17, 18).     
Applicant's arguments re rejection of claims 1, 2, 5-10, 14, 17 and 18 under 35 USC 101 have been fully considered and are not found persuasive.     
    Re arguments under Step 2a, Prong 1 and Prong 2 (pgs 8,9):  The recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter - certain methods of organizing human activity (commercial interaction) as the claim recites processing a payment for goods/services ordered from a vendor having a first authorization level, confirming the payment, delivering the goods/services by a vendor with a second authorization level).   Applicant’s amended language addresses fields of an interface, which of themselves are not a part of the abstract idea, rather recite additional elements as addressed in the analysis below, as presenting data to a user.  Thus, applicant arguments about modifying a vendor device based on an authorization level are not commensurate with the scope of the claims.  Contrary to Data Engine Techs, the limiting of access to data (i.e., the data that is provided to a particular user) is provided by an identified authorization level and not by any improvement to a device or interface on a device on which the data is presented.   These components are merely being used to implement the abstract idea.  This argument is also applicable to example 37, which moved most used icons, where the amendments to the instant claim merely recite determination and presentation of data to a user. 
    Further, considering this limitation, applicant does not provide explanation in the specification of how automatic configuring of an interface based on an authorization level is achieved (see rejection under 35 USC 112).  The language of the amended claim regarding fields on an interface reads as, having determined an authorization level, somehow matching a type of information associated with that level and presenting that information to a user. The presentation of this information presents a configured interface. 
   Re step 2B:  similar arguments as presented above are applicable here also. Further, contrary to Bascom, the limiting of access to data (i.e., the data that is provided to a particular user) is provided by an identified authorization level and not by any improvement to a device or interface on a device on which the data is presented.   These components are merely being used to implement the abstract idea.  The language of the amended claim regarding fields on an interface reads as, having determined an authorization level, somehow matching a type of information associated with that level and presenting the information to a user. The presentation of this information presents a configured interface. See detailed analysis below.  Accordingly, rejection under 35 USC 101 is maintained.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-10, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   Claim 1 recites in the 8th limitation – a number of fields on the interface is automatically configured based on the authorization level - which is not supported in the specification.  For example, paragraphs 51-59 discuss fields on an interface, but no indication of automatic configuration, as recited in the claim limitations, is evident.  Paragraph 53, specifically cited as support by applicant, merely describes fields that can be in an interface, and not an automatically configured fields on an interface.  
    Dependent claims 2, 5-10, 17 and 18 are similarly rejected because they do not cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-10 and 14, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) and does not integrate the judicial exception into a practical application or include an inventive concept that is something significantly more than the judicial exception.    
Claim 1 (and claims 2, 5-10, 17, 18) is directed to a method and claim 14 is directed to non-transitory computer readable storage medium, which are statutory categories of invention (Step 1: Yes).
Step 2A Prong 1
 Claim 1 is considered representative of the claimed invention.  
   Claim 1 recites the abstract idea of: 
    transmitting, to a client, a message comprising a link…configured to accept payment information from the client, wherein the message is transmitted in response to the client contacting a vendor with an order for one or more goods or one or more services from the vendor;
    receiving, from the client…, the payment information;
    processing, using the payment information, a payment corresponding to the
order for the one or more goods or the one or more services;
    transmitting, subsequent to a completion of the processing of the payment, a
confirmation of the payment to the client and the vendor; and
    transmitting the confirmation of the payment,…, to a delivery person or service
provider associated with delivering the one or more goods or performing the one or more services, respectively, wherein:
          the one or more goods or the one or more services are provided to the client subsequent to the transmitting the confirmation;
        an operator…is provided with a first authorization level and the delivery person or service provider is provided with a second authorization level, an authorization level being indicative of data that can be accessed by a person with the authorization level; 
   … 
       the first authorization level provides the operator access to more than the
second authorization level provides to the delivery person or service provider; 
 …

     The recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity (commercial interaction) (e.g., processing a payment for goods/services ordered from a vendor having a first authorization level, confirming the payment, delivering the goods/services by a vendor with a second authorization level). Considering the claim as a whole, the recitation of computer elements - i.e., interface, device - do not necessarily restrict the claim from reciting an abstract idea.   Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 

Step 2A Prong 2
    The judicial exception (abstract idea) is not integrated into a practical application because the additional elements – interface, device - are recited at a high level of generality (see specification para 45, 57 (interface- e.g., webpage), 41((vendor) device)) and are being used for their normal functioning to implement the abstract idea.  (MPEP 2106.05(f))    Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.  
    The claim also recites the following limitations:
a number of fields…is automatically configured based on the authorization level; 
the number of fields associated with the first authorization level is greater than the number of fields associated with the second authorization level. 
   These limitations merely describe the presenting of data associated with an authorization level. These limitations amount to no more than mere data presenting/outputting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). (Step 2A Prong 2: No)

Step 2B
    For similar reasons as presented above relative to a practical application, the additional elements – interface, device - do not amount to significantly more than the abstract idea as they merely recite tools used to implement the abstract idea (MPEP 2106.05(f)).       
    Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
a number of fields…is automatically configured based on the authorization level; 
the number of fields associated with the first authorization level is greater than the number of fields associated with the second authorization level. 
     As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere data presenting/outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). (Step 2B: No)
   Therefore, claim 1 is not patent eligible under 35 USC 101. 
   As the limitations of independent claim 14 are similar to the limitations of claim 1, similar arguments as relates to claim 1 are applicable.  
Dependent claims 2, 6-10, further define the abstract idea that is present in independent claim 1 by providing further description of the transaction (claim 2), identifying the client (claims 6, 7), processing payment (claims 8, 9), describing the message (claim 10).
   Claims 5, 17 and 18 recite additional elements – description of the interface - for which similar arguments are applicable as claim 1, as being used to implement the abstract idea.  Claim 7 recites an additional element – (client) device – recited at a high level of generality (e.g., see specification para 44)) also being used to implement the abstract idea.  (MPEP 2106.05(f)) Arguments similar to claim 1 are applicable as being used to implement the abstract idea.  
    Claims 8 and 9 recite an additional element - processor – recited at a high level of generality (e.g., see specification paras 88, 89).  Claim 9 also recites API, a set of coded routines (software).  Arguments similar to claim 1 are applicable as being used to implement the abstract idea.  (MPEP 2106.05(f))
   In sum, these dependent claims – 2, 5-10, 17 and 18 - do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims are directed to an abstract idea. 
     For the reasons presented above, claims 1, 2, 5-10, 14, 17 and 18 are not patent eligible under 35 USC 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (U.S. 2012/0197801), in view of Juedes et al. (WO01/13261 - from applicant’s 11/15/2021 IDS) and in further view of Jones et al. (U.S. 2005/0278640).  
   Re claim 1:  Jimenez shows a method for touchless payment processing, comprising:
    transmitting, to a client, a message comprising a link to an interface configured to accept payment information from the client
(clm 1 - … generating a transaction authorization request message in the POS terminal, entering a transaction amount into the POS terminal; generating a transaction authorization request message in the POS terminal; sending the transaction authorization request to the customer's mobile phone; para 48, fig. 5 - …the customer's phone displays the merchant name, and amount for the transaction and asks whether to proceed or decline, fig 5, where the interface shows a link to select/input (and thus accept) payment information), 
    wherein the message is transmitted in response to the client contacting a vendor with an order for one or more goods or one or more services from the vendor
 (clm 1 showing a customer making purchase from a merchant and message being sent with information about the purchase - …processing a payment for a transaction with a merchant by a customer via a customer's mobile phone…entering a customer's mobile phone number into the POS terminal; entering a transaction amount into the POS terminal; generating a transaction authorization request message in the POS terminal; sending the transaction authorization request to the customer's mobile phone);   
     receiving, from the client via the interface, the payment information 
(para [0009] When the customer receives a USSD push message containing the transaction authorization request, the customer must accept or reject the request for authorization. The customer then selects a funding account on his/her mobile phone; para 48, fig. 5);
    processing, using the payment information, a payment corresponding to the order for the one or more goods or the one or more services
(para [0012] When authorization by the bank is given, the customer's account is debited (payment processed); clm 1 - …transmitting via the mobile phone the funding account number, a customer's personal identification number (PIN), the transaction amount, and the authorization request to a funding institution to authorize the transaction; upon verification of account and sufficient account balance, the institution debiting the funding account); 
   transmitting, subsequent to a completion of the processing of the payment, a confirmation of the payment to the client and the vendor
(para [0012] When authorization by the bank is given, the customer's account is debited (payment processed), and an approval message is generated which is sent via the tPago Mobile Payment system and Mobile network operator back to the customer's mobile phone. Similarly, an approval message is generated and sent through the acquirer network back to the merchant's POS terminal;.clm 1 - …sending an approval message to the customer's mobile phone and to the merchant via the POS terminal).  

    Jimenez does not expressly show but Juedes shows  
   transmitting the confirmation of the payment, via the interface, to a delivery person or service provider associated with delivering or performing the one or more goods or services, respectively 
(pg 17, line 16 to pg 18, line 7, where payment confirmation is sent to hub that is associated with delivery of goods), wherein:    
          the one or more goods or services are provided to the client subsequent to the transmitting the confirmation (pg 17, line 22 – pg 18, line2, goods delivered after hub has received payment confirmation).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez by the payment confirmation and subsequent delivery of goods as shown in Juedes in order to prevent payment fraud.  

   Per above, Jimenez identifies a vendor (e.g., clm 1) and Juedes identifies a delivery person/service provider (pg 17, line 16 to pg 18, line 7).  Jimenez and Juedes do not expressly show wherein:  
          an operator of a device (e.g., vendor of Jimenez) is provided with a first authorization level and the delivery person or service provider (e.g., delivery person/services provider of Juedes) is provided with a second authorization level, an authorization level being indicative of data that can be accessed by a person with the authorization level;     
    a number of fields on the interface is automatically configured based on the authorization level; 
        the first authorization level provides the operator access to more than the second authorization level provides to the delivery person or service provider and 
      the number of fields associated with the first authorization level is greater than the number of fields associated with the second authorization level. 
   Regarding the above limitations, Jones teaches 
     an operator of a vendor device (e.g., vendor of Jimenez) is provided with a first authorization level and the delivery person or service provider (e.g., delivery person/services provider of Juedes) is provided with a second authorization level, an authorization level being indicative of data that can be accessed by a person with the authorization level 
(abstract, paras 3, 8, 58 (information provided to which a user is entitled); 69 (…a system (e.g., insurance and/or financial services software) may include security and dynamic entitlement features to promote data privacy and data integrity. In some embodiments, dynamic entitlement may include the ability to display a screen based on the user (i.e., the logged on user) to support group personalization rules and/or data
privacy rules. Data privacy may be used to determine which business services are available to a given user. Any data element can be filtered from a response message based on the logged on user's security setting and the context within the current transaction…creating user interface based on entitlement of a user to data (based on a security setting of the user and a context of a transaction between the user and the system to be accessed, and responding (presenting information/rendering an interface) based on the authorization of the user (abstract, paras 3, 8, 58 (information provided to which a user is entitled); para 69 (…a system (e.g., insurance and/or financial services software) may include security and dynamic entitlement features to promote data privacy and data integrity. In some embodiments, dynamic entitlement may include the ability to display a screen based on the user (i.e., the logged on user) to support group personalization rules and/or data privacy rules. Data privacy may be used to determine which business services are available to a given user. Any data element can be filtered from a response message based on the logged on user's security setting and the context within the current transaction..);   

   a number of fields on the interface is automatically configured based on the authorization level 
(para 69, …a system (e.g., insurance and/or financial services software) may include security and dynamic entitlement features to promote data privacy and data integrity. In some embodiments, dynamic entitlement may include the ability to display a screen based on the user (i.e., the logged on user) to support group personalization rules and/or data privacy rules. Data privacy may be used to determine which business services are available to a given user. Any data element can be filtered from a response message based on the logged on user's security setting and the context within the current transaction…Dynamic entitlement may include rendering every page such that only the data entry and display fields available to the current user, as determined by the data privacy rules, are visible on the screen. This filtering may be transparent to the user in that the screen will not be noticeably missing fields (i.e., no gaps in field layout));
    the first authorization level provides the operator access to more than the second authorization level provides to the delivery person or service provider (e.g., of Juedes) and 
      the number of fields associated with the first authorization level is greater than the number of fields associated with the second authorization level
(para 69, …a system…may include security and dynamic entitlement features to promote data privacy and data integrity. In some embodiments, dynamic entitlement may include the ability to display a screen based on the user (i.e., the logged on user) to support group personalization rules and/or data privacy rules. Data privacy may be used to determine which business services are available to a given user. Any data element can be filtered from a response message based on the logged on user's security setting and the context within the current transaction…Dynamic entitlement may include rendering every page such that only the data entry and display fields available to the current user, as determined by the data privacy rules, are visible on the screen in conjunction with para 72 – indicating various levels of access (one group may have more limited access to data than another)).  
      It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez, and the payment confirmation and subsequent delivery of goods as shown in Juedes by the establishing of access levels to information based on the user authorization as shown in Jones as providing such access levels provides security in performance of the transaction as customer information is made available only to authorized individuals.  

    Re claim 6: Jimenez further shows identifying, prior to transmitting the message, the client based on a client identifier (para 39, showing merchant capturing customer data including identifier before message is sent to user to provide payment info (para 42)).   
   Re claim 7:  Jimenez further shows wherein the client identifier comprises one or more of a phone number associated with a client device of the client, an Internet Protocol (IP) address or a media access control (MAC) address associated with the client device, or an email address of the client (para 39, showing merchant capturing customer data including identifier that is a phone number of the user before message is sent to user to provide payment info (para 42)).   
   Re claim 8:  Jimenez further shows wherein processing the payment comprises:
       transmitting, to a third-party payment processor, the payment information and details associated with the order for the one or more goods or services
(para [0009…. The customer then selects a funding account on his/her mobile phone. The mobile phone then automatically transmits via the preferably encrypted telephone number associated with the funding account, the customer's Personal Identification Number (PIN) associated with the funding account, the transaction amount, and the authorization request to the funding institution to authorize the transaction; clm 1 - …transmitting via the mobile phone the funding account number, a customer's personal identification number (PIN), the transaction amount, and the authorization request to a funding institution to authorize the transaction ); and
      receiving, from the third-party payment processor, the confirmation of the payment.
(para [0012] When authorization by the bank is given, the customer's account is debited (payment processed), and an approval  (interpreted as confirmation) message is generated which is sent via the tPago Mobile Payment system and Mobile network operator back to the customer's mobile phone…; clm 1 - …the institution debiting the funding account; sending an approval message to the customer's mobile phone and to the merchant via the POS terminal).   
   Re claim 10:  Jimenez further shows wherein the message is a short message service (SMS) message or a text message.
(paras [0009] When the customer receives a USSD push message (which is interpreted as text message) containing the transaction authorization request, the customer must accept or reject the request for authorization. The customer then selects a funding account on his/her mobile phone…[0029] The application engine in this disclosure that integrates the stakeholders mobile payment ecosystem 100 with the mobile technologies (USSD, SMS) is the tPago Mobile Payments System 120 which acts as the focal point for message exchanges and translations between the tPago mobile payments system.)
   Re claim 14:  the limitations closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Juedes and further in view of Jones and further in view of Martinez (U.S. 5,334,824).
   Re claim 2: Jimenez in view of Juedes and further in view of Jones shows the method of claim 1, but does not expressly show wherein ordering the one or more goods or services corresponds to a first one-time transaction between the client and the vendor. 
  Martinez shows wherein ordering the one or more goods or services corresponds to a first one-time transaction between the client and the vendor (c1:34-38, showing one time transaction between user and vendor). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez, the payment confirmation and subsequent delivery of goods as shown in Juedes and the establishing of access levels to information based on the user authorization as shown in Jones by the description of first and one-time purchases for delivery as shown in Martinez in order to provide purchasing capability to potential customers.   
Claims 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Juedes and further in view of Jones and further in view of Calvo et al. (U.S. 2020/0160428).
   Re claim 5:  Jimenez in view of Juedes and further in view of Jones shows the method of claim 1.   
    Jimenez, Juedes and Jones do not expressly show but Calvo shows wherein the interface is configured to enable the client to input at least one of a gratuity amount, a convenience fee, delivery information, or an expiration time associated with the order (para [0080] The tips (166, fig 3) function operates to receive input from customer users at the item browsing interface 160 indicating that a tip should be paid to a delivery provider). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez,  the payment confirmation and subsequent delivery of goods as shown in Juedes and the establishing of access levels to information based on the user authorization as shown in Jones by the inclusion of a tip amount as shown in Calvo in order to provide flexibility to a user who may desire to reward entities involved in providing goods and/or services to him.   
  Re claims 17 and 18:  the limitations closely parallel the limitations of claim 5 and are therefore rejected under a similar rationale. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Juedes and further in view of Jones and further in view of Hu et al. (U.S. 2008/0222002).
   Re claim 9: Jimenez in view of Juedes and further in view of Jones shows the method of claim 8.  
   Jimenez further shows wherein communication with the third-party payment processor is performed using [an application programming interface (API)] and an encryption method.
(para [0009] When the customer receives a USSD push message containing the transaction authorization request, the customer must accept or reject the request for authorization. The customer then selects a funding account on his/her mobile phone. The mobile phone then automatically transmits via the preferably encrypted telephone number associated with the funding account, the customer's Personal Identification Number (PIN) associated with the funding account, the transaction amount, and the authorization request to the funding institution to authorize the transaction.)
   Jimenez, Juedes and Jones do not expressly show the bracketed [  ] limitation, wherein communication with payment processor is performed using an API.
   Hu shows wherein communication with payment processor is performed using an API.
(para 29 showing communication between merchant and payment processor).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the payment processing of Jimenez, the payment confirmation and subsequent delivery of goods as shown in Juedes and                       
the establishing of access levels to information based on the user authorization as shown in Jones by the use of application programming interface of Hu in order to allow the merchant and payment processing systems to communicate with each other to continue a transaction.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kauerauf et al. (U.S. 2017/0300672) – discusses authorizations for retrieval of data
Moerk et al. (U.S. 2018/0234416) – discusses authenticating and authorizing users to a computer system 
Ang et al. (U.S. 10,019,697) – discusses allowing transaction information access based on security access level 

    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696